Attorney’s Docket Number: TAI/2911US
Filing Date: 02/28/2020
Claimed Foreign Priority Date: 09/03/2019 (JP2019-160282)
Applicant: Ito 
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the Amendments filed on 11/01/2022.
Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The Amendment filed on 11/01/2022, responding to the Office action mailed on 08/01/2022, has been entered. The present Office action is made with all the suggested amendments being fully considered. Accordingly, pending in this application are claims 1-20.

Response to Amendment
Applicant’s amendments to the Claims have overcome the objections to Drawings and Specification, and the claim rejections under 35 U.S.C. 112, as presented in the Non-Final office action mailed on 08/01/2022. However, applicant’s amendments have introduced new issues, and broadened the scope of some of the claims previously identified as allowable. Accordingly, new grounds for rejection for the broadened claims are presented below, as necessitated by Applicant’s amendments.

Claim Objections
Claims 1 and 2 are objected to because of the following informalities:
- Claim 1, L. 20 and 22: amend “first contract” to -- first contact--
- Claim 2, L. 3: amend to --the second portion from the first contact--
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 6, and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujii et al. (US2018/0247951).

Regarding Claim 1, Fujii (see, e.g., Figs. 44-47 and Par. [0187]-[0205]) shows all aspects of the instant invention including a semiconductor storage device, comprising:
- a substrate (e.g., silicon substrate 10)
- a first conductor layer (e.g., buried source film 13) above the substrate in a core region
- a second conductor layer (e.g., polysilicon film 63,66) above the first conductor layer in the core region (e.g., main portion 64), a first region (e.g., region corresponding to frame-shaped portions 88,89) surrounding the core region, and a second region (e.g., region corresponding to inter-layer insulating film 11 with fine line portion 65) connecting the core region to the first region
- a plurality of third conductor layers (e.g., multiple stacked electrode films 22) on the second conductor layer in the core region, the third conductor layers being spaced from each other in a first direction crossing the substrate (see, e.g., Fig. 3: in the Z direction)
- a plurality of memory pillars (e.g., pillars comprising silicon pillars 30 and memory films 36) extending through the plurality of third conductor layers and being in contact with the first conductor layer (e.g., 13) in the core region (see, e.g., Fig. 3)
- a first contact (e.g., edge seal 71(73) of W and Ti/TiN) provided in the first region and extending in the first direction, the first contact surrounding the plurality of third conductor layers in the core region in a cross-section along a surface of the substrate and separating a part of the second conductor layer in the first region into a first portion (e.g., inner frame-shaped portion 88) that is surrounded by the first contact and a second portion (e.g., outer frame-shaped portion 89) that surrounds the first contact (see, e.g., Figs. 44,45), wherein
- the first portion (e.g., 88) is in contact with the first contact via a first oxidized portion (e.g., silicon oxide 78) (see, e.g., Fig. 46C)
- the second portion (e.g., 89) is in contact with the first contact via a second oxidized portion (e.g., silicon oxide 79) (see, e.g., Fig. 46C)
Regarding Claim 2, Fujii (see, e.g., Figs. 45 and 46C) shows that:
-  the first oxidized portion (e.g., 78) electrically isolates the first portion (e.g., 88) from the first contact (e.g., 73)
- the second oxidized portion (e.g., 79) electrically isolates the second portion (e.g., 89) from the first contact
Regarding Claim 6, Fujii (see, e.g., Fig. 20 and Par. [0099]) discloses that the main portion 64 of the polysilicon film 63 controls the ON/OFF of the portions of the silicon pillars 30 surrounded with the main portion 64. Therefore, Fujii shows that the second conductor layer in the core region is a select gate line.
Regarding Claim 14, Fujii (see, e.g., Fig. 44) shows that the first contact (e.g., 73) has a rectangular ring shape in a cross-section along the surface of the substrate.
Regarding Claim 15, Fujii (see, e.g., Fig. 44) shows that the second conductor layer is also in a third region (e.g., region corresponding to frame-shaped portion 67) surrounding the first region and a fourth region (e.g., region corresponding to inter-layer insulating film 11 with fine line portion 68) connecting the first region to the third region.
Regarding Claim 16, Fujii (see, e.g., Fig. 44) shows that the first conductor layer in the first region has a rectangular ring shape in a cross-section along the surface of the substrate, and the first conductor layer in the third region has a rectangular ring shape in a cross-section along the surface of the substrate.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (US2018/0247951).

Regarding Claim 7, Fujii is silent about a second contact provided in the first region and extending in the first direction, wherein the second contact is electrically isolated from the second conductor layer. However, with respect to the number of contacts provided in the first region, the courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. Therefore, the second contact provided in the first region, as claimed by the applicant, is only considered to be a duplication of the first contact disclosed by Fujii that a person having ordinary skill in the art would have been able to implement in the frame-shaped portion based on, e.g., the need to suppress the penetration of moisture into the interior of the semiconductor memory device during dicing (see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)), since neither non-obvious nor unexpected results, i.e., results which are different in kind from the results of the prior art, will be obtained as long as at least one contact is formed is the first region, as already suggested by Fujii (see, e.g., Par. [0151]). Accordingly, Fujii teaches a second contact provided in the first region and extending in the first direction, wherein the second contact is electrically isolated from the second conductor layer.
Regarding Claim 8, Fujii (see, e.g., Fig. 46c) shows a first contact (e.g., edge seal 71(73) of W and Ti/TiN) in the first region. Furthermore, Fujii teaches a second contact provided in the first region, and duplicate of the first contact, for the same purpose. Accordingly, it would have been obvious to have an upper surface of the first contact being flush with an upper surface of the second contact, because the first and second contacts are duplicates of each other, and the courts have held that a change in shape or configuration, without any criticality, is within the level of skill in the art, as the particular shape claimed by applicant is nothing more than one of numerous shapes that a person having ordinary skill in the art will find obvious to provide as a matter of choice or using routine experimentation based on its suitability for the intended use of the invention. See In re Daily, 149 USPQ 47 (CCPA 1976).
Regarding Claims 9 and 10, Fujii (see, e.g., Fig. 46c) shows that the second conductor layer (e.g., 63,66) in the first region is in contact with the first contact (e.g., 73) via a first and second oxidized portions (e.g., 78 and 79). Accordingly, Fujii teaches having the second conductor layer in the first region being in contact with the second contact via a third oxidized portion, and wherein the third oxidized portion is in contact with a side surface of the second contact, because such arrangements of features would flow from the duplication of the arrangement of the first contact in the first region.
  Allowable Subject Matter
Claims 17-20 are allowable.
Claims 3-5 and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims filed on 11/01/2022 have been fully considered, but are moot in view of the new grounds of rejection.
 
Conclusion

Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814